DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 6 recites the limitation "the second transducer array" in line 5.  There is insufficient antecedent basis for this limitation in the claim as it is not disclosed in claim 1.
Claim 6 recites the limitation “third second echo signals” in lines 4-5 which is found to be unclear to the examiner whether the echo signals are third or second. The echo signals cannot be both third and second. For the purpose of examination, this will be interpreted as third echo signals. 
Claim 6 recites the limitation “third” in lines 4, 5, 9 and 9 which is found to be unclear to the examiner as to how “third ultrasound signals” “third echo signals” and a “third image” are 
Claims 6 and 9 recite the limitation “prior to rotating” and it is unclear how third images are captured prior to image capturing images from the first transducer. 
Claim 7 recites the limitation “center region of the structure of interest” which is found to be unclear to the examiner what is meant by the “center”. For the purpose of examination, this will be interpreted as a location adjacent to the region of interest. 
Claim 9 recites the limitation “prior to the rotating or translating of the first transducer array … rotating the probe to place the transducer array” which is unclear to the examiner as to how the probe can be rotated prior to the transducer being rotated. 
Claim 11 recites the limitation “predetermined rate of rotation or translation” which is found to be unclear to the examiner what is meant by “predetermined”. For the purpose of examination, this will be interpreted as a desired or target rate of rotation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (US 20040167402 A1). 
Regarding claim 1, Jones discloses a method, comprising: 
free hand rotating or free hand translating a first transducer array (12) of a probe by rotating or translating the probe (see para. [0015] “Free-hand scanning for multi-dimensional imaging allows the operator to translate or rotate the transducer”) about or along a longitudinal axis of the probe through a plurality of angles or linear displacements (see para. [0029] “transducer 12 is rotated about a center axis”) and (see para. [0023] “a translation along at least one axis”) in a cavity (see para. [0017] “the transducer 12 is adapted for insertion within the patient, such as a catheter, transesophageal or endocavity probe”), wherein the rotating or the translating moves a first imaging plane of the first transducer array through an extent of a structure of interest (see para. [0015] “The movement of the transducer allows scanning of multiple two-dimensional planes within a volume”)
transmitting ultrasound signals and receiving echo signals with the first transducer array concurrently with the rotating or the translating the first transducer array (see para. [0022] “The beamformer 14 comprises any of various analog and/or digital circuits for receive and transmit beamforming. The beamformer 14 generates transmit waveforms for the transducer 12, and beamforms ultrasound data from received echo signals”)
generating spatially sequential two-dimensional images of the structure of interest (see para. [0032] “At each transducer position or a range of positions during continuous a two-dimensional scan is performed”) with the received echo signals for the plurality of the angles or the linear displacements (see para. [0028] “the transducer 12 is positioned for imaging and moved … the transducer 12 is rotated away from a normal to the skin surface by an angle”)
identifying the plurality of the angles or the linear displacements based on the generated images (see para. [0024] “detecting transducer motion based on in scan plane detected motion and the angle of the transducer”) and secondary information (see para. [0023] “motion processor 18 … determining motion from the ultrasound data”) 
aligning the two-dimensional images based on the identified plurality of the angles or the linear displacements (see para. [0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced within a volume such that the rendering is responsive to the relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”) 
combining the aligned two-dimensional images to construct a three-dimensional volume including at least the structure of interest (see para. [0036] “a three-dimensional representation image is rendered … The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative frames may be subsequently assembled in a three-dimensional volume”).

Regarding claim 2, Jones discloses the method of claim 1, wherein the secondary information includes a set of images for a transverse plane or sensed rotational or translational motion (see para. [0023] “motion processor 18 … determining motion from the ultrasound data”) and (see para. [0032] “The two-dimensional image data may include tissue motion compensation to counteract the motion of the transducer 12 during the two-dimensional scan”) where transducer motion may be rotational. 

Regarding claim 15, Jones discloses an ultrasound probe, comprising: at least one transducer array configured to transmit and receive echoes (see para. [0022] “The beamformer 14 comprises any of various analog and/or digital circuits for receive and transmit beamforming. The beamformer 14 generates transmit waveforms for the transducer 12, and beamforms ultrasound data from received echo signals”); and a three-dimensional processor configured to align a set of image planes generated from the echoes for different free hand rotation angles of the at least one transducer array or different free hand displacements of the at least one transducer array based on a signal indicative of the different rotation angles or the different displacements (see para. [0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced within a volume such that the rendering is responsive to the relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”), and configured to combine the aligned image planes to construct volumetric ultrasound image data of a structure of interest (see para. [0036] “a three-dimensional representation image is rendered … The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative position among the image data frames so that these frames may be subsequently assembled in a three-dimensional volume”).
Regarding claim 20, Jones discloses a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a computer processor, causes the processor to: 
acquire image planes with a rotating or translating first transducer array of a freehand rotating or translating probe (see para. [0015] “Free-hand scanning for multi-dimensional imaging allows the operator to translate or rotate the transducer”)
determine rotation angles or displacements for the image planes based on one of an image of a transverse image plane or a signal from a motion sensor of the probe, wherein each image plane includes a different sub-portion of a structure of interest (see para. [0024] “detecting transducer motion based on in scan plane detected motion and the angle of the transducer”) and secondary information (see para. [0023] “motion processor 18 … determining motion from the ultrasound data”) 
align the image planes based on the determined rotation angles or displacements (see para. [0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”)
construct a three-dimensional data set of the structure of interest with the aligned image planes (see para. [0036] “a three-dimensional representation image is rendered … The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative position among the image data frames so that these frames may be subsequently assembled in a three-dimensional volume”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20040167402 A1) as applied to claim 1, in view of Tutar (US 20090014015 A1).

Regarding claim 3, Jones discloses the method of claim 1, however, does not explicitly disclose wherein the ultrasound probe is a biplane probe with the first transducer array and a second transducer array, which is transverse to the first transducer array. This is disclosed by Tutar (see para. [0047] “The biplanar TRUS probe that was used includes both a longitudinal transducer and an axial transducer”), and further comprising: 
transmitting second ultrasound signals and receiving second echo signals with the second transducer array with respect to a second imaging plane of the second transducer array concurrently with the rotating of the first transducer array (see para. [0048] “Using the longitudinal transducer of the TRUS probe, a first set of images are acquired by rotating the longitudinal ultrasound transducer in either a clockwise or counterclockwise direction about its longitudinal axis, while the corresponding angle and depth information provided by the position encoder are recorded. This first set of images are referred to herein, as "rotational images." Rotational images can be acquired at 1.degree. angular increments (or at other angular increments, as desired). By using the axial transducer of the TRUS probe, a second set of images can be captured at 1 
generating a second image of the structure of interest with the received second echo signals (see para. [0048] ANA1283-WO-USANA107838-PCT-US “By using the axial transducer of the TRUS probe, a second set of images can be captured at 1 mm increments along the longitudinal axis”)
identifying the plurality of the angles for the spatially sequential two-dimensional images based on the rotation of the second imaging plane in the second image (see para. [0048] “The corresponding depth and angle information provided by the position encoder of the stepper drive is recorded for these two sets of images. The images in the second set of images are referred to herein as "axial images."”).  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a second transducer array to create a biplanar TRUS probe as disclosed by Tutar in [0047]. This would allow the user to more efficiently position and utilize the image capturing abilities of the probe, due to the many capabilities of the probe. 
It further would have been obvious to modify Jones to include a transducer capable of acquiring images with the transducer using ultrasound technology as it is known in the art, and would allow the user to accurately capture images.
It further would have been obvious to modify Jones to include a transducer capable of capturing images, since it is known in the art and would allow the user to use the images for alignment and further processing, in order to create an accurate model


Regarding claim 4, Jones in view of Tutar discloses the method of claim 3, where Jones does not explicitly disclose wherein the plurality of the angles is identified based on a fixed reference angle of the rotation of the second imaging plane. This is disclosed by Tutar in an analogous imaging field of endeavor (see para. [0047] “The data acquisition procedure positions the biplanar TRUS probe within the patient using the stepper driver and produces data corresponding to the axial and rotational angular position of the TRUS probe provided from a position encoder on the stepper drive, thus providing geometrical information for all acquired ultrasound images, with respect to a reference coordinate system”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to incorporate a reference coordinate system that serves the purpose of a reference guide for angular rotation as disclosed by Tutar in para. [0047]. This would allow the user to fully understand the reference angles being used, and would thus allow for more convenient computation, leading to less errors. 

Regarding claim 5, Jones in view of Tutar discloses the method of 3, however Jones does not disclose wherein each angle of the plurality of the angles is identified based on an identified prior sequential angle of the second imaging plane. This is taught by Tutar in an analogous imaging field of endeavor (see para. [0048] “Rotational images can be acquired at 1.degree. angular increments (or at other angular increments, as desired … corresponding depth and angle information provided by the position encoder of the stepper drive is recorded”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a method of identifying transducer angles as disclosed by Tutar in para. [0048]. Incorporating an increment-based method of changing transducer angles would allow for uniform and consistent imaging at each successive angle.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20040167402 A1) as applied to claim 1, in view of Tutar (US 20090014015 A1), further in view of Chernomorsky (US 20150045675 A1).
Regarding claim 6, Jones discloses the method of claim 1, however, does not explicitly disclose the method further comprising, prior to the rotating or the translating of the first transducer array to generate the two-dimensional images: translating the probe and transmitting third ultrasound signals and receiving third second echo signals with the second transducer array; generating a third image of the structure of interest with the received third echo signals; and positioning the second transducer array with respect to the structure of interest in the cavity based on the third image. 
This is disclosed by Chernomorsky in an analogous imaging field of endeavor. Chernomorsky discloses the method wherein prior to the rotating or the translating of the first transducer array to generate the two-dimensional images (see para. [0143] “an first ultrasound imaging find a first plane that transects the patient's internal, external and common carotid arteries”): 
However, Chernomorsky fails to explicitly disclose translating the probe and transmitting third ultrasound signals and receiving third second echo signals with the second transducer array. This is disclosed by Tutar (see para. [0048] “Using the longitudinal transducer of the TRUS probe … By using the axial transducer of the TRUS probe, a second set of images can be captured at 1 mm increments along the longitudinal axis”) where along the longitudinal axis means translating and also where images are captured using ultrasound signals (see para. [0007] “TRUS images …  uses ultrasound radio frequency signals”)
However, Chernomorsky fails to explicitly disclose generating a third image of the structure of interest with the received third echo signals. This is disclosed by Tutar (see para. [0048] “Using the longitudinal transducer of the TRUS probe … By using the axial transducer of the TRUS probe, a second set of images can be captured”) where images are captured using ultrasound signals (see para. [0007] “TRUS images …  uses ultrasound radio frequency signals”)
Further, Chernomorsky discloses positioning the second transducer array with respect to the structure of interest in the cavity based on the third image (see para. [0143] “a second ultrasound imaging transducer connected to or having an instrument guide 690 is placed on a patient's neck an maneuvered to find a second plane that is different from the first plane and intersects with the first plane”) where the imaging guide uses images to place the imaging transducer (see para. [0143] “instrument guide, similar to 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a method of capturing two dimensional images of a structure of interest that includes information regarding placement of the ultrasound probe, prior to capturing images as disclosed by Tutar in para. [0143]. This would allow the user to guide the probe prior to image capturing, thus creating a more accurate image of the area of interest. 
It also would have been obvious to modify Chernomorsky to include the probe being capable of capturing ultrasound images using ultrasound technology as disclosed by Tutar. This would allow for proper image capturing using an ultrasound transducer.
It also would have been obvious to modify Chernomorsky to include a probe being capable of capturing an image using ultrasound technology as disclosed by Tutar. This would allow for the images to be processed and utilized in creating a more accurate image while placing the probe. 
It also would have been obvious to modify Jones to include a method of guiding and placing the ultrasound transducer in an area of interest based on images taken by the transducer as disclosed by Chernomorsky. This would allow the user to more accurately place the probe within the patient to obtain more accurate images.

Regarding claim 7, Jones in view of Tutar further in view of Chernomorsky discloses the method of claim 6, where Chernomorsky discloses the method wherein positioning with the transducer 30 has been deposited in CB target tissue zone 12”) (see para. [0470] “2-D ultrasound-imaging plane is displayed within the 3-D reference frame to form a 3-D scene. When a CB target tissue zone 12 is transected by an ultrasound-imaging plane 1012, the user may place a cursor mark in the 3-D scene to identify the center of the CB target tissue zone 12”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones in view of Tutar, further in view of Chernomorsky to include a method of placing a transducer at the center of a target tissue zone as disclosed by Chernomorsky in para. [0458]. This would allow the user to image the center of the target tissue, thus creating a more comprehensive ultrasound image. 

Regarding claim 8, Jones in view of Tutar further in view of Chernomorsky discloses the method of claim 6, where Chernomorsky discloses wherein positioning with the second transducer array includes: 
placing the second transducer array at a first location at which the first imaging plane of the first transducer array covers a first sub-portion of the structure of interest for a first sweep of the first transducer array (see para. [0143] “a second transducer may simultaneously provide an image plane that may be moved, tilted or rotated relative to the first transducer to observe features from different angles or views than may intersect with the first image plane … second ultrasound imaging transducer connected maneuvered to find a second plane that is different from the first plane”)
placing the second transducer array at a second different location at which the first imaging plane of the first transducer array covers a second different sub-portion of the structure of interest for a second sweep of the first transducer array (see para. [0143] “a second transducer may simultaneously provide an image plane that may be moved, tilted or rotated relative to the first transducer to observe features from different angles or views than may intersect with the first image plane … second ultrasound imaging transducer connected to or having an instrument guide 690 is placed on a patient's neck an maneuvered to find a second plane that is different from the first plane”)ANA1283-WO-USANA107838-PCT-US
combining a first set of images from the first sweep with a second set of images from the second sweep to construct a single set of images covering both the first and the second sub- portions (see para. [0143] “RTBi simultaneously displays two real-time ultrasound images from two separate transducers”) where RTBi is real-time bi-plane imaging. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones in view of Tutar further in view of Chernomorsky to include a transducer capable of being placed in a first and second position indicated by another transducer as disclosed by Chernomorsky in para. [0143]. Having the ability to move the transducer would allow for  greater control over the transducer, thus allowing it to be placed in a portion of the structure of interest based on initial ultrasound .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20040167402 A1) in view of Tutar (US 20090014015 A1), further in view of Chernomorsky (US 20150045675 A1) as applied to claim 6, further in view of Owen (US 20130261466 A1).

Regarding claim 9, Jones in view of Tutar further in view of Chernomorsky discloses the method of claim 6, prior to the rotating or the translating of the first transducer array to generate the two-dimensional images, the method further comprising, rotating the probe to place the first transducer array … of a structure of interest based on a third image.
Chernomorsky discloses the method wherein prior to the rotating or the translating of the first transducer array to generate the two-dimensional images (see para. [0143] “1) an first ultrasound imaging transducer is placed on a patient's neck and maneuvered to find a first plane that transects the patient's internal, external and common carotid arteries … 2) a second ultrasound imaging transducer connected to or having an instrument guide 690”) where a first transducer is placed within a region of interest and prior to taking images, is guided by images from a second transducer.  
Chernomorsky further discloses rotating the probe to place the first transducer array at a first end of the structure of interest based on the third image (see para. [0143] “second transducer may simultaneously provide an image plane … One transducer may be configured  imaging and placement tool having an instrument guide … second transducer may simultaneously provide an image plane that may be moved, tilted or rotated”) meaning the second transducer provides an image to help guide the first transducer in the region of interest. 
 However Chernomorsky does not explicitly disclose the method comprising placing the first transducer array at a start angle. This is disclosed by Owen (see para. [0025] “rotate the transducer array 106 based on the signal from the position sensor and a default or user selected mode of operation, which may indicate a default or user selected start angle”) where the start angle is the initial position of a sweep over an area of interest (see para. [0008] “rotating a linear transducer array, of an elongate ultrasound probe inserted into a cavity of interest to image from inside the cavity, through an angle of at least one hundred and eighty degrees relative to the probe during data acquisition”).
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones in view of Tutar further in view of Chernomorsky to include placing the transducer at a start angle as disclosed by Owen. This would allow the user to more easily or automatically modify the orientation of the probe rotation in the process of scanning the target tissue by using the already captured images to guide the transducer placement. 

Regarding claim 10, Jones in view of Tutar further in view of Chernomorsky and further in view of Owen discloses the method of claim 9, where Owen discloses the method further comprising: rotating the probe to a stop angle (see para. [0046] “allow rotation of the tubular transducer array carrier 214 through the predetermined rotational angle allowed by the stop device 216”) where the rotation angle of the stop device is the final angle of a sweep over an area of interest (see para. [0008] “rotating a linear transducer array, of an elongate ultrasound probe inserted into a cavity of interest to image from inside the cavity, through an angle of at least one hundred and eighty degrees relative to the probe during data acquisition”). Chernomorsky further discloses at a second opposing end of the structure of interest (see para. [0043] “tilted or rotated relative to the first transducer…”) based on the third image (see para. [0143] “second transducer may simultaneously provide an image plane … One transducer may be configured as an imaging and placement tool having an instrument guide”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones in view of Tutar further in view of Chernomorsky to include a stop device that controls the stop angle of the transducer as disclosed by Owen. This would allow the user to more easily or automatically modify the orientation of the probe rotation in the process of scanning the target tissue.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20040167402 A1) as applied to claim 1, in view of Olsson (WO 2009147620 A2). 
Regarding claim 11, Jones discloses the method of claim 1, however fails to disclose the method further comprising: providing at least one of a visual or audible guide that indicates a predetermined rate of rotation or translation.  This is disclosed by Olsson in an analogous imaging field of endeavor (see page 18 lines 21-30 “two probe motion indicators 6 are shown in the center of the display 50. Each probe motion indicator has a colored bar 60, 62 which delineates a range, and a small triangle (indicated by arrows) which indicates a point in the the small triangle will be centered over the color bar when the probe is being moved at the desired speed”) where the display indicates the desired speed. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a probe motion indicator capable of displaying the desired speed of the probe as disclosed by Olsson on page 18 and 20. This would allow the user to have greater control over the probe, thus leading to a more accurate image. 

Regarding claim 12, Jones in view of Olsson discloses the method of claim 11, where Olsson discloses the method further comprising: providing an indication of at least one of the predetermined rate of rotation or translation is satisfied or the predetermined rate of rotation or translation is not satisfied (see page 20 lines 3-10 “the clinician can set up his system so that the small triangle will be centered over the color bar when the probe is being moved at the desired speed. Thus, to scan a straight expanse of anatomy at the desired speed, the clinician only needs to see that the two small triangles both stay in the center over their respective color bars as the probe is being moved”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a probe motion indicator capable of displaying if the speed of the probe is sufficient for imaging as disclosed by Olsson on page 20. This would allow the user to have greater control over the probe, thus leading to a more accurate image.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20040167402 A1) in view of Fukuda (WO 2012154941 A1). 
Regarding claim 13, Jones discloses the method of any of claim 1, however fails to disclose wherein the ultrasound probe includes at least one of an end-fire array or a sagittal array, and further comprising: sensing the rotating with a rotation sensor of the probe; and identifying the plurality of the angles based on an output of the rotation sensor, which is indicative of the rotation of the at least one of the end-fire or sagittal arrays.
This is disclosed by Fukuda in an analogous imaging field of endeavor. Fukuda discloses wherein the ultrasound probe includes at least one of an end-fire array or a sagittal array (see para. [0001] “a bi-plane TRUS probe which allows simultaneous display of both axial and sagittal scanning of the prostate is available”) also see the TRUS probe of FIG. 1 which shows a sagittal plane (24), and further comprising: 
sensing the rotating with a rotation sensor of the probe (see para. [0006] “ultrasound machine having a transrectal ultrasound probe which may include attitude heading reference system (AHRS) sensor attached to the ultrasound probe and a computer having software with the ability to reconstruct a three-dimensional model of the organ based on tracking the free-hand manipulation of the ultrasound probe”)
identifying the plurality of the angles based on an output of the rotation sensor, which is indicative of the rotation of the at least one of the end-fire or sagittal arrays (see para. [0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro heading (azimuth) angles, and attitude information of the probe”).  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a bi-plane probe with a sagittal array as disclosed by Fukuda in para. [0001] and FIG. 1. This would allow for more accurate probe placement and generation of a collection of ultrasound images to be processed, which would create a more comprehensive view of a region of interest. The addition of a sagittal transducer would also lead to the method being less computationally intensive. 
It also would have been obvious for the ultrasound probe to have sensing capabilities of the rotation of the probe, which would lead to greater control over the probe.
It also would have been obvious for the ultrasound probe to have the capability of identifying the angles of the probe, which would lead to greater control over the probe and greater understanding of the images taken.

Regarding claim 14, Jones discloses the method of claim 1, however does not explicitly disclose wherein the ultrasound probe includes an axial array, and further comprising: 5ANA1283-WO-USANA107838-PCT-USsensing the translating with a translation sensor of the probe; and identifying the plurality of the displacements based on an output of the translation sensor, which is indicative of the displacement of the axial array.  
This is disclosed by Fukuda in an analogous imaging field of endeavor. Fukuda discloses wherein the ultrasound probe includes an axial array (see para. [0001] “a bi-plane TRUS probe which allows simultaneous display of both axial and sagittal scanning of the prostate is 
sensing the rotating with a rotation sensor of the probe (see para. [0006] “ultrasound machine having a transrectal ultrasound probe which may include attitude heading reference system (AHRS) sensor attached to the ultrasound probe and a computer having software with the ability to reconstruct a three-dimensional model of the organ based on tracking the free-hand manipulation of the ultrasound probe”)
identifying the plurality of the angles based on an output of the rotation sensor, which is indicative of the rotation of the at least one of the end-fire or sagittal arrays (see para. [0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe”).  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a bi-plane probe with an axial array as disclosed by Fukuda in para. [0001] and FIG. 1. This would allow for more accurate probe placement and generation of a collection of ultrasound images to be processed, which would create a more comprehensive view of a region of interest. The addition of an axial transducer would also lead to the method being less computationally intensive. 
It also would have been obvious for the ultrasound probe to have sensing capabilities of the rotation of the probe, which would lead to greater control over the probe.
.


    PNG
    media_image1.png
    638
    818
    media_image1.png
    Greyscale



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20040167402 A1)  as applied to claim 15, in view of Tutar (US 20090014015 A1), further in view of Fukuda (WO 2012154941 A1).
Regarding claim 16, Jones discloses the ultrasound probe of claim 15, however does not disclose wherein the probe includes a biplane probe, and further comprising: a second transducer array configured to transmit and receive echoes, wherein the second transducer array generates a reference image that indicates the different rotation angles, and wherein the 
This is disclosed by Tutar in an analogous imaging field of endeavor. Tutar discloses the probe including a biplane probe (see para. [0047] “The biplanar TRUS probe that was used includes both a longitudinal transducer and an axial transducer”), and further comprising: 
a second transducer array configured to transmit and receive echoes wherein the second transducer array generates a reference image that indicates the different rotation angles (see para. [0048] “Using the longitudinal transducer of the TRUS probe, a first set of images are acquired by rotating the longitudinal ultrasound transducer in either a clockwise or counterclockwise direction about its longitudinal axis, while the corresponding angle and depth information provided by the position encoder are recorded. This first set of images are referred to herein, as "rotational images." Rotational images can be acquired at 1.degree. angular increments (or at other angular increments, as desired). By using the axial transducer of the TRUS probe, a second set of images can be captured at 1 mm increments along the longitudinal axis”) where ultrasound images are captured using ultrasound technology. 
wherein the three-dimensional processor determines the different rotation angles from the reference image (see para. [0048] “The corresponding depth and angle information provided by the position encoder of the stepper drive is recorded for these two sets of images”).  
However Tutar does not disclose that the three-dimensional processor aligns the set of image planes based on the determined rotation angles. This is disclosed by Fukuda (see para. acquisition of three-dimensional ultrasound image … The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where … are a rotation angle of the TRUS probe”) see the transformation on page 5.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a second transducer array to create a biplanar TRUS probe as disclosed by Tutar in [0047]. This would allow the user to more efficiently position and utilize the image capturing abilities of the probe, due to the many capabilities of the probe.
It further would have been obvious to modify Jones to include a transducer capable of acquiring images with the transducer using ultrasound technology as it is known in the art, and would allow the user to accurately capture images. It further would have been obvious to modify Jones to include a transducer capable of capturing images, since it is known in the art and would allow the user to use the images for alignment and further processing, in order to create an accurate model
It further would have been obvious to modify Jones to provide angle information regarding the images, which would allow the user to understand the orientation of the probe and accurately develop an image as a result.
It further would have been obvious to modify Jones to include a transformation or alignment of images based on rotation angles as disclosed by Fukuda in para. [0025]. This would allow for the acquisition of a 3D image based on the previously captured images, thus creating a more detailed image of the region of interest. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20040167402 A1)  as applied to claim 15, in view of Mao (US 20170258446 A1), further in view of Fukuda (WO 2012154941 A1).
Regarding claim 17, Jones discloses the ultrasound probe of claim 15, however does not disclose wherein the probe includes an end-fire probe and is disclosed by Mao in an analogous imaging field of endeavor (see para. [0093] “Known ultrasound transducer probes are available for trans-rectal or trans-vaginal imaging in a variety of styles, most commonly with a curved-linear array of elements along a tip, known as the “end-fire” ultrasound transducer probe”). Fukuda discloses the probe further comprising: 
a sensor of the probe configured to sense a rotation of the probe (see para. [0006] “ultrasound machine having a transrectal ultrasound probe which may include attitude heading reference system (AHRS) sensor attached to the ultrasound probe and a computer having software with the ability to reconstruct a three-dimensional model of the organ based on tracking the free-hand manipulation of the ultrasound probe”), wherein the sensed rotation indicates the different rotation angles, and wherein the three-dimensional processor 6 ANA1283-WO-USANA107838-PCT-USdetermines the different rotation angles from a signal from the sensor (see para. [0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe”) and aligns the set of image planes based on the signal (see para. [0025] “acquisition of three-dimensional ultrasound image … The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where … are a rotation angle of the TRUS probe”) see the transformation on page 5. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a probe with an end-fire array as disclosed by Mao in para. [0093]. This would allow for more accurate probe placement and generation of a collection of ultrasound images to be processed, which would create a more comprehensive view of a region of interest. The addition of an end-fire transducer would also lead to the method being less computationally intensive. 
It also would have been obvious for the ultrasound probe to have sensing capabilities of the rotation of the probe, which would lead to greater control over the probe.
It also would have been obvious for the ultrasound probe to have the capability of identifying the angles of the probe, which would lead to greater control over the probe and greater understanding of the images taken.
It further would have been obvious to modify Jones to include a transformation or alignment of images based on the signal indicating rotation angles as disclosed by Fukuda in para. [0025]. This would allow for the acquisition of a 3D image based on the previously captured images, thus creating a more detailed image of the region of interest. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20040167402 A1) as applied to claim 15, in view of Fukuda (WO 2012154941 A1).

 This is disclosed by Fukuda in an analogous imaging field of endeavor. Fukuda discloses wherein the probe includes a sagittal plane probe (see para. [0001] “a bi-plane TRUS probe which allows simultaneous display of both axial and sagittal scanning of the prostate is available”) also see the TRUS probe of FIG. 1 which shows a sagittal plane (24), and further comprising:
a sensor of the probe configured to sense a rotation of the probe (see para. [0006] “ultrasound machine having a transrectal ultrasound probe which may include attitude heading reference system (AHRS) sensor attached to the ultrasound probe and a computer having software with the ability to reconstruct a three-dimensional model of the organ based on tracking the free-hand manipulation of the ultrasound probe”),
wherein the sensed rotation indicates the different rotation angles, and wherein the three-dimensional processor 6 ANA1283-WO-USANA107838-PCT-USdetermines the different rotation angles from a signal from the sensor (see para. [0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe
aligns the set of image planes based on the signal (see para. [0025] “acquisition of three-dimensional ultrasound image … The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where … are a rotation angle of the TRUS probe”) see the transformation on page 5. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a bi-plane probe with a sagittal array as disclosed by Fukuda in para. [0001] and FIG. 1. This would allow for more accurate probe placement and generation of a collection of ultrasound images to be processed, which would create a more comprehensive view of a region of interest. The addition of a sagittal transducer would also lead to the method being less computationally intensive. 
It also would have been obvious for the ultrasound probe to have sensing capabilities of the rotation of the probe, which would lead to greater control over the probe.
It also would have been obvious for the ultrasound probe to have the capability of identifying the angles of the probe, which would lead to greater control over the probe and greater understanding of the images taken.
It further would have been obvious to modify Jones to include a transformation or alignment of images based on the signal indicating rotation angles as disclosed by Fukuda in para. [0025]. This would allow for the acquisition of a 3D image based on the previously captured images, thus creating a more detailed image of the region of interest. 


This is disclosed by Fukuda in an analogous imaging field of endeavor. Fukuda discloses wherein the probe includes an axial plane probe (see para. [0001] “a bi-plane TRUS probe which allows simultaneous display of both axial and sagittal scanning of the prostate is available”) also see the TRUS probe of FIG. 1 which shows an axial plane (22), and further comprising: 
a sensor of the probe configured to sense a rotation of the probe (see para. [0006] “ultrasound machine having a transrectal ultrasound probe which may include attitude heading reference system (AHRS) sensor attached to the ultrasound probe and a computer having software with the ability to reconstruct a three-dimensional model of the organ based on tracking the free-hand manipulation of the ultrasound probe”), 
wherein the sensed rotation indicates the different rotation angles, and wherein the three-dimensional processor 6 ANA1283-WO-USANA107838-PCT-USdetermines the different rotation angles from a signal from the sensor (see para. [0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe
aligns the set of image planes based on the signal (see para. [0025] “acquisition of three-dimensional ultrasound image … The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where … are a rotation angle of the TRUS probe”) see the transformation on page 5. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Jones to include a bi-plane probe with an axial array as disclosed by Fukuda in para. [0001] and FIG. 1. This would allow for more accurate probe placement and generation of a collection of ultrasound images to be processed, which would create a more comprehensive view of a region of interest. The addition of an axial transducer would also lead to the method being less computationally intensive. 
It also would have been obvious for the ultrasound probe to have sensing capabilities of the rotation of the probe, which would lead to greater control over the probe.
It also would have been obvious for the ultrasound probe to have the capability of identifying the angles of the probe, which would lead to greater control over the probe and greater understanding of the images taken.
It further would have been obvious to modify Jones to include a transformation or alignment of images based on the signal indicating rotation angles as disclosed by Fukuda in para. [0025]. This would allow for the acquisition of a 3D image based on the previously captured images, thus creating a more detailed image of the region of interest. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793